Exhibit News Release Cenveo Announces First Quarter 2008 Results 1st Quarter Revenue growth of 29% Cash Flow from Operations of $54.4 million during the quarter 1st Quarter EPS of $(0.06) per share 1st Quarter Non-GAAP EPS of $0.15 per diluted share 1st Quarter Adjusted EBITDA of $54.1 million, up 18% from prior year Reaffirms full year adjusted EBITDA and Free Cash Flow forecast STAMFORD, CT – (May 7, 2008) – Cenveo, Inc. (NYSE: CVO) today announced results for the three months ended March 29, 2008. For the first quarter, sales increased 29% to $534.3 million in 2008 from $414.7 million in 2007, primarily due to contributions from our 2007 acquisitions.The Company reported a net loss of $3.4 million, or $(0.06) per share, as compared to net income of $18.1 million, or $0.34 per diluted share, in the first quarter of 2007.First quarter 2008 results include restructuring, impairment, and other charges of $9.7 million, of which $6.7 million relates to the internal review initiated by the Company’s audit committee at the end of 2007.This compares to $2.6 million of restructuring and impairment charges in 2007.The first quarter 2008 results include a loss from discontinued operations, net of taxes, of $0.7 million, as compared to income from discontinued operations, net of taxes, of $16.3 million in 2007, related to the Company’s sale of its remaining interest in the Supremex Income fund. Non-GAAP net income from continuing operations totaled $8.1 million or $0.15 per diluted share in the first quarter of 2008.Non-GAAP net income from continuing operations excludes restructuring, impairment and other charges, integration, acquisition and other charges, stock-based compensation expense and loss on early extinguishment of debt.A reconciliation of net income from continuing operations to non-GAAP net income from continuing operations for these adjustments is presented in the attached tables. Adjusted
